UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6793



MALCOM MAXWELL RYIDU-X, a/k/a Richard Edward
Janey,

                                              Plaintiff - Appellant,

          versus


MARYLAND   CORRECTIONAL   ADJUSTMENT   CENTER;
MARYLAND   DIVISION   OF  CORRECTION,   Inmate
Accounts     Personnel;    INMATE     ACCOUNTS
SUPERVISOR; THOMAS R. CORCORAN, Warden; SEWALL
SMITH, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-02-2543-1-AH)


Submitted:   June 20, 2003                 Decided:   July 21, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malcom Maxwell Ryidu-X, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Malcom Ryidu-X appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Ryidu-X v. Maryland

Correctional Adjustment Ctr., No. CA-02-2543-1-AH (D. Md. filed

Mar. 31, 2003 & entered Apr. 1, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2